DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on February 11, 2021 is acknowledged.  The traversal is on the ground(s) that amended Claim 1 is allowable over Wackerle.  This is not found persuasive because a restriction is based on the claims as filed at the time of the restriction.  Examiner further notes the listing of claims encompassed by Group III should have been Claims 12-15 and 17 as these claims are directed towards rotor blades and a method for producing a rotor blade.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 11, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (PGPub 2012/0279636) in view of Clarelli (US Pat. 5564646).
Regarding Claim 1, Peters teaches a winding core for producing blade ends for rotor blades of wind power installations (Abstract), the winding core comprising:
a first section having a first end for forming a hub connection geometry for connecting the blade end to a rotor hub (Figs 4a and 5- insert 26; [0033]- inner diameter corresponds to the hub connection; [0034]- describing insert 26); and
a second section having a second end for forming an outer blade connection geometry for connecting the blade end to an outer blade (Figs. 4a-5- mandrel 14; [0033]- outer diameter corresponds to the blade end of the wound core),

such that the winding core is configured to produce different shaped blade ends for wind power installations having different rotor diameters ([0017]- The rotating mandrel may be sized and shaped for production of a root preform of a wind turbine blade; [0045]- the particular structures may be varied).
Peters does not appear to explicitly teach the first section includes a plurality of winding core segments, the plurality of winding core segments form the portion that is removable, the plurality of winding core segments includes at least a first winding core segment and a second winding core segment, and in the event the first winding core segment is removed, a first end of the second winding core segment is used for forming the hub connection geometry.  Clarelli teaches an alternative winding core for winding sheets (Abstract) wherein extension rings may be added to the central winding core (Fig. 1- central core 10 and enlargement rings 20 and 21) in order to adjust the winding core in accordance to the product to be wound on (Col. 2, Lines 29-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mandrel of Peters to include enlargement rings as taught by Clarelli with reasonable expectation of success to adjust the winding core in accordance to the product to be wound on (Col. 2, Lines 29-32) thus meeting the instant limitation of the first section includes a plurality of winding core segments.  
Clarelli further teaches the plurality of winding core segments form the portion that is removable (Col. 4, Lines 25-27- the winding core is used without enlargement rings or with at least one pair), the plurality of winding core segments includes at least a first winding core segment (Fig. 1- enlargement ring 20) and a second winding core segment (Fig. 1- enlargement ring 21), and 

Regarding Claim 2, Peters further teaches when all of the first section is removed, a first end of the second section is configured for forming the hub connection geometry for connecting the blade end to the rotor hub (Fig. 4b- when insert 26 is not used inner end 24 of mandrel 14 forms the hub connection).
Regarding Claim 5, Peters further teaches the second section has a first end that corresponds to the first end of the first section (Fig. 4a- inner end 24 of mandrel 14 corresponds to insert 26)
Regarding Claim 6, Peters further teaches the first section and the second section have rotational symmetry (Fig. 4a- mandrel 14 and insert 26 are rotationally symmetric).
Regarding Claim 7, Peters further teaches the first section has an essentially cylindrical shape (Fig. 4a- insert 26 is essentially cylindrical shape).
Regarding Claim 8, Peters further teaches the second section has an essentially cylindrical or essentially frustoconical shape (Fig. 4a and 4b- mandrel 14 is essentially cylindrical or essentially frustoconical shape; [0035]- the main body 20 is generally cylindrical with two truncated surfaces opposite one another. This shape is sometimes referred to as a race track shape, or a stadium shape; [0034]- the mandrel is tapered).
Regarding Claim 10, Peters teaches a method for producing blade ends for rotor blades of wind power installations (Abstract), the method comprising:
providing a winding core as claimed in claim 1 (See Claim 1 as taught above);

curing the matrix material ([0014]- the root preform is cured).
Regarding Claim 16, Clarelli further teaches the plurality of winding core segments each have a first end that correspond to the first end of the first section (Fig. 1- the connecting end of extension rings 20 and 21 corresponds to central core 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.K./Examiner, Art Unit 1748              

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                                  6/16/21